—Judgment, Supreme Court, Bronx County (Dominick Massaro, J.), rendered January 8, 1991, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
No objection was taken to evidence that the defendant had previously beaten and threatened the deceased, his girlfriend, and therefore the issue is not preserved. With respect to the blanket in which the deceased’s body was found wrapped, it is undisputed that the failure to preserve the evidence was attributable to the Medical Examiner’s Office, not law enforcement personnel. In any event, photographs of the blanket were preserved, and defendant has not demonstrated actual prejudice which would have warranted imposition of a sanction (see, People v Kelly, 62 NY2d 516, 520).
We have examined defendant’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.